UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 6, 2014 (February 5, 2014) (Exact name of registrant as specified in its charter) Delaware 001-02217 58-0628465 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One Coca-Cola Plaza Atlanta, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (404)676-2121 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01Other Events. On February 5, 2014, The Coca-Cola Company (the "Company")issued a press release announcing the entry into agreements with Green Mountain Coffee Roasters, Inc. ("GMCR") providing for the development and introduction of the Company's global brand portfolio for use in GMCR's forthcoming Keurig ColdTM at-home beverage system and the acquisition by a wholly owned subsidiary of the Company of an approximately 10% equity position in GMCR.The Keurig ColdTM system will be a multi-brand system.As a foundational partner, the agreements provide the Company with some initial exclusivity provisions that will give it a first-mover advantage on this new platform.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01(d)Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Exhibit 99.1 Press release of the Company, dated February 5, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE COCA-COLA COMPANY (REGISTRANT) Date: February 6, 2014 By: /s/ KATHY N. WALLER Name: Kathy N. Waller Title: Vice President and Controller EXHIBIT INDEX Exhibit No. Description Exhibit 99.1 Press release of the Company, dated February 5, 2014
